Citation Nr: 1027427	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as being due to the appellant's service-connected type II 
diabetes mellitus.

2.  Entitlement to service connection for radiculopathy of the 
right lower extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

3.  Entitlement to service connection for radiculopathy of the 
left lower extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

4.  Entitlement to service connection for radiculopathy of the 
right upper extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

5.  Entitlement to service connection for radiculopathy of the 
left upper extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the right 
lower extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

7.  Entitlement to service connection for neuropathy of the left 
lower extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

8.  Entitlement to service connection for neuropathy of the right 
upper extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

9.  Entitlement to service connection for neuropathy of the left 
upper extremity to include as being due to the appellant's 
service-connected type II diabetes mellitus.

10.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity claimed as a heart disease 
to include as being due to the appellant's service-connected type 
II diabetes mellitus.

11.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity claimed as a heart disease to 
include as being due to the appellant's service-connected type II 
diabetes mellitus.

12.  Entitlement to service connection for peripheral vascular 
disease of the right upper extremity claimed as a heart disease 
to include as being due to the appellant's service-connected type 
II diabetes mellitus.

13.  Entitlement to service connection for peripheral vascular 
disease of the left upper extremity claimed as a heart disease to 
include as being due to the appellant's service-connected type II 
diabetes mellitus.

14.  Entitlement to service connection for artherosclerotic 
symptoms and manifestations claimed as a heart disease to include 
as being due to the appellant's service-connected type II 
diabetes mellitus.

15.  Entitlement to service connection for a fatty liver claimed 
as a liver condition to include as being due to the appellant's 
service-connected type II diabetes mellitus.

16.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from August 
1967 to August 1969, including service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office, in San Juan, the 
Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has come before the VA claiming that he is 
suffering from a number of disabilities, disorders, and 
conditions that he believes are secondary to or affected by his 
service-connected type II diabetes mellitus.  A review of the 
claims folder indicates that the appellant has possibly received 
medical treatment for his claimed disorders not only through the 
VA health care system but also via private health care providers.  
Unfortunately, those records are not included in the claims 
folder for review.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO/AMC should request all 
medical records pertaining to the appellant.

Also, it the opinion of the Board that thorough and 
contemporaneous medical examinations which take into account the 
records of prior medical treatment should be accomplished so that 
the disability evaluation will be a fully informed one in regards 
to the appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should contact the appellant 
and ask that he identify all additional 
medical treatment providers for the 
disorders currently on appeal, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA federal 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009). 

2.  Only after the appellant's missing 
treatment records are obtained (or their 
unavailability is documented) should the 
RO/AMC then should schedule the appellant 
for the appropriate VA examinations to 
determine the etiology of any radiculopathy 
of the extremities, neuropathy of the 
extremities, a liver disability, a heart 
condition, and peripheral vascular disease 
of the extremities.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  

a.  For each diagnosed disorder, the 
examiner should provide an opinion as to 
the etiology of any underlying disorder, 
disability, or disease.

b.  The examiner is asked to state whether 
it is at least as likely as not (at least a 
50/50 percent probability) that any such 
diagnosed disorder is related to the 
appellant's military service or his 
service-connected diabetes mellitus, or is 
the result of exposure to chemical dioxins.  
The examiner should also comment on whether 
any of the found disabilities have been 
permanently aggravated by his service-
connected diabetes mellitus.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions.  

NOTE:  It would be helpful if the examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


